DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claims 1 and 7, and added new claim 16.

Applicant requested removal of the object to the drawings in response to removing the reference character 199. Examiner notes no drawing objection has been made in the Non-Final Rejection mailed on 10/26/2020, and no Replacement Drawing has been submitted with Applicant’s Response received on 01/26/2021.
 
Response to Arguments
Applicant's arguments filed on 01/26/2021 have been fully considered but they are not persuasive. 
Applicant argues Fuller is not analogous prior art to the combination of Vermeulen and Anspach, as Fuller teaches a method of making a non-woven absorbent fabric while Vermeulen and Anspach teaches manufacturing a floor covering product, as required by claim 1. Applicant argues the rejection does not offer sufficient evidence why one having ordinary skill in the art would understand to combine Fuller's method with the combination of Vermeulen and Anspach. 

	While examiner agrees Vermeulen teaches a method for producing a floor covering product and Fuller teaches a method of producing a nonwoven absorbent fabric, Examiner disagrees that Vermeulen and Fuller are not from of analogous art, as  Vermeulen and Fuller are from the same art of embossing patterns into a laminate utilizing embossing rollers (Vermeulen, Figure 2 and 3, items 20 and [0054] and Fuller, Figure 1 and Col 4, Ln 35-59).
	Specifically, Vermeulen teaches utilizing an embossing roller pressed against a laminate disposed on a conveyor belt for providing a texture into the laminate (Vermeulen, Figure 2 and 3, items 20 and [0054]). 
Fuller teaches utilizing an embossing roller (Figure 1, item 18) pressed against a laminate disposed on two smooth rollers (Figure 1, items 16 and 24) for engraving the surface of the laminate  (Fuller, Figure 1 and Col 4, Ln 35-59).
One of ordinary skill in the art would have recognized that the Vermeulen and Fuller are from the same art of embossing a laminate utilizing an embossing roller. One of ordinary skill in the art would have recognized that embossing by utilizing an . 


Claim Rejections - 35 USC § 112
Claim 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein at least the continuous film, whether or not together with still other layers, is bent around said roller with the continuous film facing the relief." There is insufficient antecedent basis for the limitation “still other layers” limitation in the claim. It is unclear if the other layers are supposed to be the layers from the multi-layered substrate or additional layers of continuous film. 
Claim 7 recites “wherein the substrate and said continuous film, whether or not together with still other layers, form a material web, and that this material web is bent around said roller.” There is insufficient antecedent basis for the limitation “still other layers” limitation in the claim. It is unclear if the other layers are supposed to be the layers from the multi-layered substrate or additional layers of continuous film.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (PG-PUB 2014/0147641) in view of Anspach (PG-PUB 2015/0165748) and Fuller (US 7,326,314).
Regarding claim 1, Vermeulen teaches a process for producing a panel comprises a polymeric composite layer and a cover layer which is laminated to the polymeric composite layer, comprising the steps of (Figure 1 and 2):
forming a single- or multilayered substrate by extruding of synthetic material-based material in a layer shape ([0036]-[0037], [0042], [0044], [0048] and Figure 2, item 6 and 7); 
disposing at least one layer on to said substrate (Figure 2, item 19 and [0046]), 	wherein a scatter device applies wear-resistance particles and treated by calendaring rollers [0054]; 


Vermeulen does not explicitly teach (1) laminating at least one continuous film to said substrate and impressing said at least one continuous film using a roller being provided with a relief on its surface and (2) the continuous film is bent around said roller with the continuous film facing the relief such that the cooperation between the relief and the continuous film takes place at least over an arc- shaped part.

As to (1), Anspach teaches a process for forming a laminated floor covering product having a relatively thick layer, wherein after a wear layer is laminated to a multi-layered composite (Figure 1, item 140 and [0044]),  the laminate is heated and embossed using an embossing roller  [0044]. Anspach teaches the wear layer is exposed to foot and other traffic, and protects the underlying base material sheet and patterns or designs pre-printed or pre-applied thereon prior to lamination which show through the generally transparent or translucent wear layer [0002].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the scatter device and particles of Vermeulen with the extruder and laminate of Anspach, a functionally equivalent mechanism for applying a wear layer to a laminate for use as a laminated floor covering product. 

As to (2), Fuller teaches a process of embossing a laminate product utilizing an embossing roller (Figure 1, item 18) pressed against the laminate disposed on two smooth rollers (Figure 1, items 16 and 24) for engraving the surface of the laminate (Fuller, Figure 1 and Col 4, Ln 35-59).
One of ordinary skill in the art would have recognized that the Vermeulen and Fuller are from the same art of embossing a laminate utilizing an embossing roller. One of ordinary skill in the art would have recognized that embossing by utilizing an embossing roller pressed against a conveyor belt and embossing by utilizing an embossing roller pressed against two smooth rollers are functionally equivalent 
	Vermeulen in view of Anspach and Fuller teaches the continuous film is bent such that the cooperation between the relief and the continuous film takes place over an arc-shaped part (Fuller, Figure 1) and the continuous film faces the relief (Vermeulen, Figure 3). 

Regarding claim 2, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein the synthetic material can be polypropylene (Vermeulen, [0037]). 

	Regarding claim 3 and 4, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein the at least one film comprises a film providing a printed film decor layer (Vermeulen, Figure 3, item 5 and 21 and [0053]).

Regarding claim 5, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, comprising a step of applying desired impressions to the composite comprising the printed film décor layer (i.e., the impressions are in register with the décor) (Vermeulen, Figure 3 and [0065]).  

Regarding claim 7, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein the substrate and said continuous film, whether or not together with still other layers, form a material web, and that this material web is bent around said roller as the continuous film is impressed by the roller, wherein the upper surface of the continuous film is embossed by the roller [0052], thereby the substrate being located radially away from the relief of the roller (Vermeulen Figure 3, item 6 and 7) and the continuous film being radially closer to the relief (Vermeulen, Figure 3, item 19). 

	Regarding claim 8, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 7, wherein the material is moved along a roller.
	While Vermeulen in view of Anspach and Fuller does not explicitly teach material web is maintained in contact with the roller at least for 3 seconds, a mere modification of the size of a roller would be obvious to one of ordinary skill in the art. One of ordinary skill in the art would have recognized that the contact time between the roller and web is dependent on the size of the roller, and therefore, obtaining a roller contact time of longer than 3 seconds would be within the ambit of one of ordinary skill in the art.

	Regarding claim 9, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 7, wherein the material web is supplied to the roller in a heated condition (Vermeulen, Claim 13 and [0057]) and the embossing roller is cooled (Fuller, Column 4, Lines 53-65). 

Regarding claim 11, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein the floor covering product is provided with a translucent wear layer (Vermeulen, Figure 1, item 7 and [0039]). 

Regarding claim 12, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein the substrate is a multi-layered substrate (Vermeulen, [0037] and [0044]). 

Regarding claim 13, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein the continuous film has one or more of the following characteristics: a thermoplastic synthetic material film, a PVC film, PU film, PP film, or PET film (Vermulen, Claim 5 and [0010]). 

	Regarding claim 14, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein the impressions are provided in the upper side of 

Regarding claim 15, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein the lamination is applied by a belt press (Vermeulen, Figure 2 and [0049]).

Regarding claim 16, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein the continuous film is directly adjacent the relief of the roller (Vermeulen, Figure 3, item 6 and 7 and [0054]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (PG-PUB 2014/0147641) in view of Anspach (PG-PUB 2015/0165748) and Fuller (US 7,326,314), as applied to claim 1, in further view of Haust (EP2719547) and Leanna (US 4,116,594).
Regarding claim 6, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein embossing is performed using a textured calendar (Vermeulen, [0046]).
Vermeulen in view of Anspach and Fuller does not teach a roller is applied with, seen along the circumference, at least two segments, which each are provided with a relief, wherein in circumferential direction the distance between at least two of these segments is adjustable in order to change the so-called "repeat" with which the impressions are realized.
Haust teaches an expandable embossing cylinder, wherein the size of the embossing cylinder is adjusted with a clamping system (Figures 2 and 3 Lines 73-78).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the embossing calendar of Vermeulen with the embossing roller of Haust, a functionally equivalent embossing roller.
Leanna teaches an embossing roller that has, along its circumference, at least two segments each provided with a relief on its surface, wherein the circumferential distance between the two segments is adjustable in order to change the repeat with 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to invention to modify the rollers of Vermeulen in view of Haust with the two adjustable segments as taught by Leanna for the benefit of decreasing downtime when changing impression patterns and/or replacing portions of the embossing surface of the roller.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (PG-PUB 2014/0147641) in view of Anspach (PG-PUB 2015/0165748) and Fuller (US 7,326,314), as applied to claim 1, in further view of Comerio (PG-PUB 2013/0228946).
	Regarding claim 10, Vermeulen in view of Anspach and Fuller teaches the process as applied to claim 1, wherein said at least one continuous film comprises a décor layer.
	Vermeulen in view of Anspach and Fuller does not explicitly teach the décor film, prior to laminating, is subjected to controlled stretching in order to stretch the decor to a greater or lesser extent, in the width and/or length, such that the decor is adjusted in function of the desired final result.  
	Comerio teaches a process for synchronized embossing of an extensible printed film, comprising the step of controlling stretching of an extensible film, before the embossing step (or possibly before the step of coupling with a substrate), to compensate for the unknown and unpredictable elongations which inevitably affect an
extensible film [0049], [0075], [0076]. Comerio teaches the prior art uses optical reading of reference marks applied as reference for registered printing, but deformation of the printed film, for example an elongation due to excessive pull and/or heating, inevitably alters the distance between said marks and causes the patterns to be deformed when applied to the laminate [0019], [0020].  
. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745